PER CURIAM. NEBEKER, Chief Judge, concurring, filed separately.
MEMORANDUM DECISION
PER CURIAM:
On October 12, 1990, this case was remanded to the Board of Veterans’ Appeals (Board) pursuant to 38 U.S.C. § 7252(a) (formerly § 4052(a)) to provide “reasons or bases” in accordance with 38 U.S.C. § 7104(d)(1) (formerly § 4004(d)(1)) and for an explanation why the veteran was not entitled to the “benefit of the doubt,” 38 U.S.C. § 5107(b) (formerly 3007(b)). Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Court retained jurisdiction over the appeal. On April 30, 1991, the Court was informed by the Secretary that on April 5, 1991, the Board had prepared a Supplemental Decision in compliance with the Court’s remand. In a May 10, 1991, Order, the Court gave appellant the option of filing a supplemental brief by May 24, 1991; in the event appellant chose to exercise this option, appellee was afforded 14 days after service of appellant’s supplemental brief to file a response. On June 6, 1991, appellant filed out of time a Motion for Summary Reversal. The Secretary did not respond.
Appellant’s motion for summary reversal argues that the Board failed to give due consideration to the types, places, and circumstances of the veteran’s service pursuant to 38 U.S.C. § 354(b) (1988). It is apparent from a review of the detailed decision of April 5, 1991, that appellant’s argument is without merit. Moreover, the Board’s Supplemental Decision of April 5, 1991, provided ample reasons and bases for the denial of service connection and for the determination that the benefit of the doubt doctrine did not compel a decision in favor of the veteran.
Upon careful consideration of the pleadings of the parties and the record before this Court, it is the holding of this Court that the veteran has not demonstrated that the Board committed either factual or legal error which would warrant reversal. Gilbert v. Derwinski, 1 Vet.App. 49 (1990); see also Anderson v. City of Bessemer City, 470 U.S. 564, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985); Danville Plywood Corp. v. United States, 899 F.2d 3 (Fed.Cir.1990). Therefore, it is
ORDERED that appellant’s motion for summary reversal is deemed timely filed and is DENIED; and it is further
ORDERED that the April 5, 1991, decision of the Board of Veterans’ Appeals is AFFIRMED.